Citation Nr: 0712162	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent 
for residuals of a laceration to the right arm, to include a 
scar and sensory deficit.

2. Entitlement to a compensable rating for residuals of a 
right thumb chip fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1980 to December 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The veteran had requested a hearing before the 
Board on his March 2004 and May 2006 VA-9 substantive appeal 
forms and was subsequently scheduled for a hearing in 
December 2006.  The veteran failed to appear at the appointed 
time despite notification being sent to his last known 
address.  Accordingly, the Board deems the veteran's request 
for a hearing withdrawn. 

During the pendency of this appeal the veteran filed an 
October 2006 claim for entitlement to service connection for 
post-traumatic stress disorder along with psychiatric 
treatment records.  The claim has been raised and decided 
before, but the veteran seems to be initiating a claim to 
reopen.  Accordingly, the issue of whether new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for post-traumatic stress disorder is 
REFERRED to the RO for proper adjudication.

In connection with the PTSD claim, the RO printed off VA 
treatment records covering the time period October 2005 to 
October 2006 in October 2006.  The last supplemental 
statement of the case (SSOC) was issued in September 2006.  
Under 38 C.F.R. § 19.31, if the RO obtains pertinent evidence 
prior to certifying or transferring the case to the Board, 
such as in this situation, it must issue a SSOC. The Board 
concludes a SSOC was not needed here, however, because the 
additional evidence was not pertinent.  The additional VA 
treatment records show continuing treatment for other medical 
conditions, but they are not pertinent or relevant to the 
question at hand in this case, which is the current severity 
of the conditions identified above. The additional records 
contained no findings concerning the right forearm or right 
thumb conditions, so it would be pointless to remand the 
veteran's case for issuance of a SSOC when the additional 
evidence has no bearing on adjudication of these claims.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  The veteran's residuals of his right forearm laceration 
include a small painful superficial scar, complaints of pain, 
and complaints of numbness and tingling in the right fifth 
finger.

3.  The veteran's right thumb condition is manifested by 
subjective complaints of pain and stiffness with no 
limitation of motion or function.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for residuals of a right forearm laceration have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 
4.124a, Diagnostic Code 8515 (2006); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002 and 2006); 38 C.F.R. § 4.73, 
Diagnostic Code 5308 (2006).

2.  The criteria for a compensable disability rating for 
residuals of a right thumb chip fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5228 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

Right Forearm Laceration

Here, the veteran suffered a right forearm laceration in July 
1980 when he was attacked with a knife by his aunt.  He was 
service connected for the condition in a May 2003 rating 
decision and assigned an initial 0 percent disability rating.  
A subsequent June 2003 rating decision, however, found clear 
and unmistakable error with the May 2003 rating decision and 
granted the veteran an increase to 10 percent, effective 
April 12, 2001, the date of his claim.

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, which is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  As will be explained more 
thoroughly below, staged ratings are not appropriate here 
because the veteran's condition remains consistent throughout 
the relevant time period.

The Board notes that the RO originally rated the veteran's 
disability under Diagnostic Code (DC) 5308, for muscle 
injuries to Muscle Group VIII.  In the June 2003 rating 
decision, the RO increased the veteran's rating to 10 percent 
under DC 8515, for sensory deficit to the median nerve.  The 
RO also considered DC 7805, for scars.  As will be explained 
below, the Board finds no provision which would entitle the 
veteran to an increased rating. 

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve. The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves. Complete paralysis of the median 
nerve produces the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of thenar eminence, the thumb in the 
plane of the hand (ape hand); pronation incomplete and 
effective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8515, for incomplete 
paralysis, as is the case here, DC 8515 provides for a 10 
percent disability rating if the condition is mild regardless 
if the afflicted hand is his dominant or non-dominant side.  
If the condition is considered "moderate", a 30 percent 
disability rating is provided for the dominant hand (while a 
20 percent disability rating is provided for the non-dominant 
hand).  If the condition is considered "severe", a 50 
percent disability rating is provided for the dominant hand 
(while a 40 percent rating is provided for the non-dominant 
hand).  The Board observes that the words "mild," "moderate" 
and "severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

The medical evidence here includes voluminous VA outpatient 
treatment records from 1996 to 2005, VA examinations from 
March 2003, June 2006 and July 2006 and the veteran's 
hospitalization record from July 1980 documenting the 
original injury and treatment.

The VA outpatient treatment records, although voluminous, 
show very little in regard to complaints or treatment of the 
veteran's right forearm.  There are a few indications of 
complaints of right arm pain in 2003, contrasted by 
inconsistent complaints of left arm pain, but overall his 
extensive medical records are virtually silent as to on-going 
treatment for his right forearm.  

The veteran first underwent a VA examination in March 2003 
where the examiner found the veteran to have a small 3.5 x .5 
cm. scar, normal range of motion of his arm, shoulder and 
hand and overall a normal right upper extremity.  The 
examiner did note the veteran's complaints of numbness and 
tingling over his right fifth finger and found some 
abnormality on sensory examination.  The examiner ultimately 
diagnosed the veteran as follows:

History of laceration injury of the right arm in 1981.  
He complains of progressive worsening of discomfort on 
the right arm mainly with persistent use.  On 
examination, no neurological abnormalities were noted 
except he has abnormal sensation in the right fifth 
finger.

More recently, the veteran underwent VA examinations in June 
2006 and July 2006.  The June 2006 examiner found the veteran 
to have a 3 x .5 cm. tender scar with no adherence to the 
underlying tissue, no limitation of motion or loss of 
function, no underlying soft tissue damage and no ulceration 
or breakdown over the scar.  Although the examiner noted the 
veteran's claimed sensory deficit, no sensory testing was 
done at that time.

The July 2006 VA examination was specifically a sensory 
examination where the examiner noted the veteran's subjective 
complaints, but was unable to confirm anything objectively.  
Rather, the examiner opined as follows:

Subjective complaints outweigh objective findings.  
There is no evidence of paralysis of the right median 
nerve on this examination.  The scar is nowhere in the 
location of the median nerve.  He had a negative Tinel 
at the wrist.  There is no evidence of weakness.  Again, 
subjective complaints outweigh objective findings in 
this patient, who demonstrated poor effort in terms of 
the motor examination component of this examination.  
The patient lacks credibility regarding his subjective 
complaints of sensory deficits.  A scar on the mid-ulnar 
extensor forearm will not result in numbness above the 
level of that scar and certainly not above the elbow.

The medical evidence is inconsistent as to whether the 
veteran actually has objectively confirmed sensory deficit.  
While the March 2003 examiner found the pin-prick test to 
show fifth finger sensory abnormality, the July 2006 examiner 
not only could not objectively confirm sensory deficit, but 
also opined that such sensory deficit, given the size and 
location of the laceration, is medically impossible.  The 
veteran's statements, moreover, were deemed not credible by 
the examiner given his poor effort and cooperation with the 
objective tests.  Stated multiple times within the July 2006 
examiner's assessment is that the veteran's subjective 
complaints simply outweighed the objective findings.


The veteran is currently assigned a 10 percent rating under 
DC 8515 for "mild" median nerve sensory deficit.  Given the 
medical evidence, this is an extremely generous disability 
rating.  It would be difficult for the Board to conclude the 
veteran has "moderate" incomplete paralysis given the 
medical evidence does not conclusively prove he even has any 
sensory deficit and, indeed, at least one examiner opines he 
cannot have the sensory deficit claimed given the location 
and size of the laceration.

As mentioned above, the RO also considered the veteran's 
right forearm condition under DC 7805, for scars.  There are 
multiple diagnostic codes designated for scars, located under 
DCs 7801-7805, depending on the location, size and severity 
of the scar.  38 C.F.R. § 4.118, DCs 7801-7805.  Under DC 
7805, the condition is rated based on limitation of function 
of affected part by analogy.  See 38 C.F.R. § 4.118, DCs 
7805.  Specifically, limitation of function of the forearm is 
rated under 38 C.F.R. § 4.71a, DCs 5205-5213.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria for evaluating skin 
disorders.  See 67 Fed. Reg. 49590 (July 31, 2002).

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.118 to the 
period on or after the effective dates of the new 
regulations.  However, the effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO considered both the old and the new regulations 
pertaining to skin disorders in a September 2006 Supplemental 
Statement of the Case and provided the rating criteria.  The 
veteran and his representative were given notice of the old 
and new regulations and have had an opportunity to submit 
evidence and argument related to both regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under both the old and new criteria, Diagnostic Code 7805 for 
scars called for a rating based on the limitation of function 
of affected part.  Under DCs 5205-5213 a compensable 
evaluation is warranted where there is objective evidence of 
limitation of motion of the forearm or elbow or where there 
is impairment of the radius or ulna.  

In this case, as outlined above, there simply is no medical 
evidence that the veteran's right forearm disorder has 
resulted in any limitation of motion or other orthopedic 
impairment.  Indeed, all VA examiners conclude otherwise. 

Diagnostic Code 7804 alternatively provides for a 10 percent 
rating where a superficial scar proved to be tender and 
painful on objective demonstration. 38 C.F.R. § 4.118, DC 
7804 (2002) (2006).  The current version of DC 7804 further 
provides that "superficial" scars are those not associated 
with underlying soft tissue damage.  Id.  The medical 
evidence does show that while the veteran's scar is not 
associated with underlying soft tissue damage, it is painful 
to palpation.  DC 7804, however, does not provide for a 
rating greater than 10 percent.

Indeed, the only scar diagnostic codes that provide a rating 
greater than 10 percent require a scar of excessive size or 
one causing disfigurement of the head, face or neck.  See 28 
C.F.R. § 4.118, DCs 7800-7801.  That is clearly not the case 
here. 

Lacerations may also be rated under muscle injuries if more 
advantageous.  In this case, the RO originally rated the 
veteran's disability under DC 5308 for injuries affecting 
Muscle Group VIII.  This Muscle Group encompasses extension 
of wrist, fingers and thumb; abduction of thumb.  Muscles 
arising mainly from external condyle of humerus: extensors of 
carpus, fingers, and thumb; supinator.  38 C.F.R. § 4.73, 
Diagnostic Code 5308.  A non-compensable evaluation is 
assigned for slight residual disability; a 10 percent rating 
is provided for a moderate residual disability; a 20 percent 
rating for a moderately severe residual disability; and a 30 
percent rating for a severe residual disability.  Id.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  "Slight" disability of muscles is 
characterized by a simple wound of muscle without debridement 
or infection.  History and complaint characteristic of a 
"slight" disability of muscle injury includes service 
department record of superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
No cardinal signs or symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56 (c).  Objective findings characteristic 
of slight muscle disability include minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound. For a finding of moderate disability 
of muscle, there should be record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56 (c), particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. 
Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) 
exit scars, indicating a short track of the missile through 
muscle tissue. For moderate muscle injury, there should be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

Moderately severe disability is characterized by a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint characteristic 
of moderately severe injury include service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings characteristic of moderately severe injury 
include entrance and (if present) exit scars indicating track 
of missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

In this case, the Board finds the medical evidence clearly 
does not fit the criteria of a 20 percent "moderately-
severe" disability and, in fact, does not even fit the 
criteria of a 10 percent "moderate" disability.  Muscle 
damage, therefore, cannot form a basis of an increased rating 
here.

Hospital records from July 1980, documenting the veteran's 
right forearm injury and treatment, indicate the veteran was 
stabbed in the right forearm with a knife.  At that time he 
had a 1.5 cm. laceration, which was deep, to include muscle 
extending out through the laceration.  He had good radial and 
ulnar pulses and his motor and sensation were intact.  The 
veteran was treated with sutures and sent home.  The sutures 
were removed over one week later with no reported infections 
or other residual problems.  

The subsequent VA examination findings from March 2003, June 
2006 and July 2006 consistently found no physical evidence of 
any of the cardinal signs and symptoms of muscle disability 
such as loss of power or weakness.  The Board notes that all 
examiners noted the veteran's subjective complaints of 
"cardinal symptoms" such as weakness, but none could 
objectively confirm the complaints.  Indeed, as mentioned 
above the July 2006 examiner found the veteran's description 
of his disability entirely incredible and not supported by 
objective tests. 

Although the laceration was deep, the veteran's recovery did 
not result in prolonged infection or any other complication.  
He was able to then continue with active duty for over a 
year.  After service, similarly, there is no objective 
evidence of underlying muscle damage, loss of strength or 
endurance or any other cardinal signs or symptoms. 

Overall, the residuals of the veteran's right forearm 
laceration have not resulted in any appreciable muscle 
impairment.  His symptoms under DC 5308, or any other 
arguably applicable muscle group rating criteria, do not 
warrant an increased rating. 

In short, the veteran is not entitled to a rating greater 
than 10 percent for his right forearm disability under any 
neurological, orthopedic, muscular or skin diagnostic code.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the veteran's right 
forearm disability.

Right Thumb Chip Fracture

Here, the veteran fractured his right thumb in service while 
bowling.  The thumb was casted for several months, but no 
chronic residuals were indicated at the time of separation. 

The Board notes that the veteran was service connected for 
his thumb fracture in December 1996 and given a non-
compensable evaluation.  This issue, in contrast to the other 
issue on appeal, does not stem from the initial rating of the 
disability.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  38 
C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
For a claim for an increased rating, such as the disability 
in this case, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

The veteran never actually filed a formal increased rating 
claim.  Rather, it appears from the record that the RO 
presumed an increased rating claim in December 2002 where the 
veteran requested new VA examinations.  The date is 
significant because the rating criteria for evaluating 
impairment of a single finger were amended by regulatory 
changes in July 2002, effective as of August 2002.  See 67 
Fed. Reg. 48784-48787 (July 26, 2002) (single finger 
impairments).  Since the presumed claim was filed after that 
date, the new rating criteria apply.

The veteran currently has a non-compensable rating under 
Diagnostic Code 5228, limitation of motion of the thumb.  
Under DC 5228, a 10 percent rating is assigned, regardless of 
whether the afflicted thumb is on the dominant or non-
dominant hand, where there is limitation of motion with a gap 
of one to two inches (2.5 to 5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  A 20 percent rating is warranted where the gap is 
more than two inches (5.1 cm.).  38 C.F.R. § 4.71a, DC 5228.

The veteran has submitted voluminous medical records in 
support of his claim, but incredibly, virtually none of his 
treatment records have anything at all to do with his right 
thumb.  There are some minimal indications of complaints of 
pain in the right thumb area, but the bulk of his treatment 
records are unrelated to this musculoskeletal condition.

The veteran underwent VA examinations for his right thumb in 
March 2003 and June 2006.  The March 2003 examiner 
specifically examined the veteran's right forearm laceration, 
but commented on objective findings regarding the veteran's 
right hand and fingers.  Specifically, all objective, 
physical tests indicated no right thumb abnormalities.  The 
veteran exhibited full range of motion of all his fingers and 
full sensory reaction of his thumb. 

More recently, in June 2006, the veteran underwent a VA 
examination where he was diagnosed with residuals of a chip 
fracture to the right thumb.  The examiner noted the 
veteran's complaints of stiffness and pain, but found no 
objective evidence of any significant abnormality.  
Specifically, the veteran's right thumb had full range of 
motion, no gap between the thumb pad and tips of fingers on 
attempted opposition of thumb to fingers, and no gap between 
finger and proximal transverse crease of hand on maximal 
flexion of finger.  The veteran's hand strength and dexterity 
were deemed mildly affected to include a slight loss of grip 
to the right hand when compared to the left.  Overall, the 
examiner found the right thumb to have no effect on the 
veteran's daily life.

Clearly, a compensable rating under DC 5228 is not warranted 
because there is no showing of any limitation of motion.  No 
other diagnostic code would render a compensable rating.  The 
veteran's thumb was previously rated under DC 5224 for 
ankylosis of the thumb.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
veteran is able to move his thumb, albeit with some 
complaints of pain, so it is clearly not ankylosed.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

Here, functional loss was considered.  The veteran complains 
of stiffness and pain in his right hand, which was evaluated 
and considered by the June 2006 examiner.  Objective testing 
confirmed a slight loss of grip to the right hand when 
compared to the left, but concluded the right thumb condition 
had virtually no effect on the veteran's daily life.  Despite 
the veteran's contentions that his right thumb is painful and 
has considerably worsened through the years, his treatment 
records are virtually silent to any complaints or treatments 
of his right thumb despite his extensive treatment for other, 
unrelated, medical conditions.  There simply is no objective 
showing of functional loss warranting a compensable 
evaluation.

In short, based on the VA examination findings of normal 
range of motion and the lack of objective evidence of 
functional loss, the Board cannot reasonably conclude that 
the severity of the veteran's right thumb condition warrants 
a compensable rating. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in July 2001, March 2003 and March 2006.  

The veteran was service-connected for his right forearm 
condition, effective April 12, 2001, the date of his initial 
claim.  At that time, he was sent a letter in July 2001 
explaining the information necessary to substantiate his 
service-connection claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  Although he appealed 
the initial rating assigned, the U.S. Court of Appeals for 
Veterans Claims (Court) recently held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
a May 2003 decision of the RO.  VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged.  See Sutton v. Nicholson, 
No 01-1332 (U.S. Vet. App. September 20, 2006).  Even if 
there is a further duty to notify, the veteran was sent a 
letter in March 2003 explaining that increased rating claims 
must be substantiated with evidence indicative of a worsened 
condition.  Although the letter was sent prior to the 
veteran's disagreement with the initial rating, he had actual 
knowledge of what was required to substantiate his claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

As to both claims, a March 2006 letter advised the veteran 
that disability ratings are changed if there is evidence of a 
change in the condition.  The letter explained the types of 
evidence considered in determining disability ratings, to 
include the nature and symptoms of the condition; severity 
and duration of the symptoms; and the impact of the condition 
and symptoms on employment.  The letter also explained to the 
veteran to submit any information or evidence in his 
possession relevant to his claim.  It itemized examples of 
evidence that would be relevant, such as information about 
on-going treatment records, social security determinations, 
lay statements, and statements from employers.  Overall, the 
March 2006 letter advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  

The March 2006 letter told him to provide any relevant 
evidence in his possession and how disability ratings and 
effective dates are determined.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In regard to 
the right forearm issue, that was done, but in regard to the 
right thumb issue, the notice was provided after the initial 
unfavorable AOJ decision.  The veteran still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2006 was not 
given prior to the first adjudication of the right thumb 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim was 
readjudicated and an additional SSOC was provided to the 
veteran in September 2006.  Not only has he been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran appropriate VA examinations in 
2003 and 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's conditions since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for these conditions (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

The Board notes the veteran's dispute with the fact that none 
of the VA examiners had the C-file to review upon rendering 
their opinions.  The Board observes that review of the claims 
file is only required where necessary to ensure a fully 
informed examination or to provide an adequate basis for the 
examiner's findings and conclusions; necessity for pre-
examination records review is to be determined according to 
the facts of each individual case.  See VAOPGCPREC 20-95; 61 
Fed. Reg. 10,064 (1996).  The veteran's treatment records, 
all of which were done at the VA, were available and reviewed 
by all examiners.  What is of relevance in regard to VA 
examinations is ascertaining the current severity of the 
veteran's service-connected conditions and the examiners had 
access to on-going treatment records in rendering their 
opinions.  The claims file was not necessary for the 
examiners to provide findings as to the current symptoms.  
Again, the Board concludes the examinations in this case are 
adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating greater than 10 percent for 
residuals of a laceration to the right arm, to include a scar 
and sensory deficit, is denied.

Entitlement to a compensable rating for residuals of a right 
thumb chip fracture is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


